CRIST, Judge.
Movant appeals from the denial of his Rule 27.26 motion after an evidentiary hearing. We affirm.
After plea bargaining, movant pled guilty to a felony escape and a misdemean- or property damage charge. On the escape charge, he was sentenced to five years to run consecutively to sentences previously imposed. On the property damage charge, he was sentenced to one year to run concurrently with the five-year sentence. At the same time, movant pled guilty to several counts in another case in which all of his sentences were to be served concurrently with his prior sentences.
Movant claims ineffectiveness of counsel in that (1) his attorney told him all of the sentences would be served concurrently with his previous sentences, and (2) his attorney did not adequately inform him of the nature of the charges or anything else in the case.
The first claim was refuted by the guilty plea transcript where the trial court had the prosecutor read the proposed sentences and the movant agreed to them. Movant’s guilty plea attorney testified he fully informed movant about the charges and the plea bargain agreement.
The judgment of the trial court is based upon findings of fact that are not clearly erroneous. No error of law appears, and an extended opinion would have no prece-dential value.
Judgment affirmed under Rule 84.16(b).
SATZ, P.J., and KELLY, J., concur.